Title: From Alexander Hamilton to Thomas Jefferson, 15 April 1791
From: Hamilton, Alexander
To: Jefferson, Thomas


Treasury Department, 15 April 1791
Sir,
The letter you sent me from Mr. Short & others which I have received, since mine to you, confirm the view of the subject therein taken. This you will perceive from the following passages extracted from one of them—“Since then (speaking of former overtures) another Company has presented itself for the same object, with a scheme by which the United States are to make the sacrifices on which they count for their profits.” “The object of this company is, as you will see, to pay livres tournois in their present depreciated State & to receive from the United States florins at the usual exchange—by this means France would receive from them as much as she is entitled to receive from us, but we should be obliged to pay the Company much more than we are obliged to pay France.” “Had I had powers competent to the purpose, I should not have thought myself justified to have opened such a negotiation where there was all loss and no prospect of advantage to the United States.” “I must also add that the house which makes these propositions is entirely unknown here & that I never heared even their names at Paris, which proves that it must be an inconsiderable one.” Consequently the credit of the United States would be in imminent danger of suffering in their hands.
I have authorised Mr. Short to apply a million & a half of florins of the loan he has opened to the use of France, and shall press as large payments, as may be practicable, to her.
I take it for granted that the Court of France will not attempt any operation with the debt, without the consent of the United States. Any thing of this sort, considering the efforts which are making on our part, to discharge the debt, would certainly be very exceptionable. Indeed I do not see how any valid disposition of the debt of a sovereign power can be made without its consent; but it would be disagreeable to have to use this argument. I trust it will never be rendered necessary.
I have the honor to be,   With great respect, Sir,   Your Obed Servant
Alexander Hamilton
Honble Thomas Jefferson
